UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6046



GARY F. REDEMANN,

                                             Plaintiff - Appellant,

          versus


THOMAS CORCORAN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
2415-MJG)


Submitted:   May 3, 2001                     Decided:   May 23, 2001


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary F. Redemann, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Redemann seeks to appeal the district court’s order

granting Corcoran’s motion for summary judgment on Redemann’s 42

U.S.C.A. § 1983 (West 1994 & Supp. 2000) claim.     We dismiss the

appeal for lack of jurisdiction because Redemann’s notice of appeal

was not timely filed.

     In civil actions in which the United States is not a party,

litigants are accorded thirty days after the entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).    This appeal period is “‘mandatory and

jurisdictional.’”   Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978)(quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order granting summary judgment was

entered on the docket on October 20, 2000.    Redemann’s notice of

appeal was dated on December 28, 2000, and filed January 3, 2001.

Because Redemann failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.

                                                         DISMISSED


                                 2